           Case 2:16-cr-00508-RBS Document 36 Filed 03/19/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                          :           Date of
                                                              Notice: 3/19/2019
                vs.

JASON T. MALEK                                    :           Criminal No. 16-508-01
26 Brandywine Rd.
Ocean, NJ 07712-2561

                              AMENDED NOTICE OF HEARING

                 Take notice that the above-entitled case has been set for sentencing in the United
 States District Court, United States Courthouse, 601 Market Street, Philadelphia, Pennsylvania,
 on September 26, 2019 at 1:00 PM before the Honorable R. Barclay Surrick, in Courtroom
 8-A, eighth floor.

                All defendants currently on bail are directed to report to the courtroom on the date
 and time stated above. If a defendant fails to appear as directed, bail may be forfeited and a bench
 warrant issued.

                Counsel shall file their Sentencing Memorandum three (3) business days prior to
 the scheduled proceeding unless otherwise ordered by the Court.

                                             Thank you,

                                              /s/Christina Franzese
                                             Christina Franzese
                                             Deputy Clerk
                                             (267) 299-7639

                                             Notice to:
                                             Defendant
                                             M. Himmel, Defense
                                             D. Troyer, AUSA
                                             S. Mittal, M. Grundvig DOJ
                                             U.S. Marshal
                                             Probation Office
                                             Pretrial Services
                                             Interpreter Coordinator

NO INTERPRETER REQUIRED

   THIS PROCEEDING HAS BEEN RESCHEDULED FROM 3/28/2019
